Citation Nr: 1136800	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral buttock disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder.

4.  Entitlement to a rating in excess of 10 percent, prior to September 17, 2009, for diabetes mellitus type 2.  

5.  Entitlement to a rating in excess of 20 percent, beginning September 17, 2009, for diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970.

This matter comes before Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Subsequently, in a January 2010 rating decision, the RO granted an increased 20 percent evaluation for diabetes mellitus, effective September 17, 2009.  Although this increase represents a grant of benefits, the Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for post-traumatic stress disorder (PTSD) also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  As such, the issue is characterized as listed above.  

This case was previously before the Board in April 2010, wherein it was remanded for additional due process considerations and development.  These actions having been completed, the Board finds that there has been substantial compliance with the directives of the April 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a psychiatric disability, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  There is no competent evidence of record relating any bilateral buttock disability to the Veteran's service in the military.

2.  There is no competent evidence of record relating a right leg disability or a left leg disability to the Veteran's military service.

3.  Prior to September 17, 2009, the Veteran's diabetes mellitus is manifested by use of insulin and diet restriction, without demonstration of requirement of regulation of activity.

4.  Beginning September 17, 2009, the Veteran's diabetes mellitus is manifested by use of insulin and diet restriction, without demonstration of requirement of regulation of activity.


CONCLUSIONS OF LAW

1.  A bilateral buttock disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A bilateral leg disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for a rating of 20 percent, but no greater, prior to September 17, 2009, for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

4.  The criteria for a rating in excess of 20 percent, beginning September 17, 2009, for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), holding that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2005 and December 2005, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

In addition, a November 2010 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice, but prior to the issuance of notice in accordance with the requirements of Dingess/Hartman; however, the Veteran's claims were readjudicated following such notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The examination reports are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Service Connection Claims

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran's available service medical records do not show that the Veteran complained of or was treated for a bilateral buttock disability or bilateral leg disabilities during his service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  The Board acknowledges the Veteran's statements alleging that his disabilities were incurred during his service; however, the Board also notes that the objective medical evidence of record indicates that the Veteran did not have any related complaints until 2003.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the veteran); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (noting that "[a] veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . .").  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report continuity of symptomatology to any of his treating providers until January 2003.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  

However, the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  But none of the Veteran's treating providers have found that his current claimed disabilities are related to the Veteran's military service, and the Veteran did not report any continuity of symptomatology until he filed his claims in 2005.  Similarly, the Veteran did not associate any of his claimed disabilities with his service until he filed his claims for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the April 2010 VA examiner found that the pain the Veteran reported in his buttocks, right leg, and left leg were not related to the Veteran's military service; instead, the examiner concluded that the pain in those areas, diagnosed as chronic muscular strain, was actually referred pain from the Veteran's back disability.  Service connection for that back disability was granted in the October 2010 rating decision; VA is precluded from compensating the Veteran for the symptoms that are part of a disability that is already in receipt of service connection.  See 38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the April 2010 VA examination report must be given great probative weight because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran's bilateral buttock pain, and his right and left leg pain were related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

Medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing the premise that lay evidence is potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to offer an opinion regarding any causal relationship between his claimed bilateral buttock, right leg, or left leg disabilities and his military service; his claims were limited to written statements and his VA April 2010 VA examination, and thus are of less probative value than his more contemporaneous, previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (holding that although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that personal interest may affect the credibility of testimony).  Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection for a bilateral buttock disability, a right leg disability, or a left leg disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Rating Claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 10 percent disability rating is assigned where diabetes mellitus is manageable by a restricted diet only.  A 20 percent rating is assigned where insulin and a restricted diet, or an oral hypoglycemic agent and restricted diet are required.  A 40 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board finds that the Veteran's overall disability picture is consistent with a 20 percent rating, but no higher, for the entire rating period on appeal.  The objective clinical evidence of record indicates that the Veteran utilizes insulin for control of his diabetes mellitus, but that the Veteran's diabetes mellitus does not require regulation of his daily activities.  Although there is no evidence that the Veteran began using medication for his diabetes until September 17, 2009, the medical evidence is unclear as to when such medication was first required.  At the Veteran's January 2006 VA examination, the Veteran denied experiencing ketoacidosis or hypoglycemic reactions.  He reported experiencing ketoacidosis or hypoglycemia at the May 2010 VA examination, but denied having been hospitalized for his diabetes mellitus.  At the May 2010 VA examination, he reported that he took insulin for control of his diabetes mellitus, but that his activities are not restricted due to his diabetes mellitus.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, the Board finds that the Veteran's diabetes mellitus fits within the criteria for a 20 percent disability evaluation, for the entire rating period on appeal, but does not meet the criteria for a rating in excess of 20 percent. 

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes mellitus is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected diabetes mellitus, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

By this decision, a 20 percent rating is assigned prior to September 17, 2009, for the Veteran's diabetes mellitus, type 2, based on restricted diet.  However, because there is no evidence that the Veteran's activities have been restricted in conjunction with his diabetes mellitus, the preponderance of the evidence is against his claim for an increased rating in excess of 20 percent for any part of the appeal period.  There is no doubt to be resolved, and increased ratings beyond that assigned by this decision are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for a bilateral buttock disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

A 20 percent rating, but no greater, for diabetes mellitus type 2, prior to September 17, 2009, is granted,

A rating in excess of 20 percent for diabetes mellitus type 2, beginning September 17, 2009, is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2010).  

Although it was part of the April 2010 remand directives, a VA examination to address whether the Veteran's current psychiatric disability, including PTSD, is related to his service was not conducted.  the Veteran alleges that he repeatedly attempted to schedule a VA examination for a psychiatric disability, including PTSD, but that such requests were unanswered.  His claims file indicates that his representative contacted the RO in December 2010 to report that the Veteran received notice of an examination only after the date of the schedule examination had passed.  The claims file also indicates that the Veteran was scheduled for a PTSD examination in January 2011, but failed to report; however, the notice letter scheduling such an examination is not of record.  

There is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999).  While the VA exam inquiry shows the most recent address provided by the Veteran, the Veteran contends that he did not actually receive notice of his VA examinations, and the claims file does not confirm that the Veteran received correspondence from VA regarding an examination.  As such, the evidence is sufficient to rebut the presumption of regularity.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); YT v. Brown, 9 Vet. App. 195, 199 (1996).   As such, the Board finds that the Veteran should again be scheduled for a VA examination to determine nature and etiology of his claimed psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the issue of entitlement to service connection for a psychiatric disability, including PTSD, is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability, including PTSD, if any, including whether it is at least as likely as not (50 percent or greater probability) that his acquired psychiatric disability, including PTSD is related to his military service.  Ask the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  A complete mental status examination should be conducted, and a multi-axial diagnosis reported.

If the examiner makes a diagnosis of PTSD and relates it to the Veteran's military service, he or she must indicate the specific stressor(s) deemed verified by VA, if any, which support this medical conclusion.  The examiner should also note the diagnostic criteria utilized to support the diagnosis under DSM-IV and should comment upon what specific symptoms are attributable to PTSD, as opposed to symptoms referable to any other psychiatric disability.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may include result in of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If that the Veteran does not report for the aforementioned examination, associate a copy of the examination notice letter with the claims file and indicate whether any notice that was sent was returned as undeliverable.

3.  Thereafter, readjudicate the claim of entitlement to service connection for acquired psychiatric disability, including PTSD.  If the benefit sought remains denied, the RO should issue a Supplemental Statement of the Case and afford the appropriate period to respond.  Thereafter, return the case to the Board, as warranted.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


